DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 2, 11 and 13 in the amendments filed 9/14/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments, see the claim amendments and pages 2-6 of the remarks filed 9/14/2020, with respect to the rejections of claims 10-12 and 14-15 over Larson et al. in view of Kishioka et al. under 35 U.S.C. 103 and claim 13 over Larson et al. in view of Kishioka et al. and in further view of Dhoot under 35 U.S.C. 103 as set forth respectively in paragraphs 11-12 of the action mailed 6/12/2020,  have been fully considered and are persuasive.  The rejections of claims 10-15 have been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an adhesive layer comprising an acrylic resin and a photoinitiator, does not reasonably provide enablement for the scope of the recited fluorinated monomer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-6 can be used as claimed and whether claims 1-6 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1 and 3-6, it is believed that undue experimentation would be required because:	
a) The quantity of experimentation necessary is great since claims 1 and 3-6 read on any fluorinated monomer while the specification discloses only that the fluorinated monomers have straight-chain fluoroalkyl groups, branched fluoroalkyl groups, or alicyclic fluoroalkyl groups such as perfluorocyclohexyl group, a perfluorocycylopentyl group, or the like as disclosed at, inter alia, paragraphs 0064 and 0093.
	(b) There is no direction or guidance presented for ascertaining the scope of any additional specifics for the fluorinated monomers such as the moieties of the monomers to which the fluoroalkyl groups are attached.
 absence of working examples concerning specific examples of fluorinated compounds employed in the practiced invention.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1 and 3-6.

Claims 10, 12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an adhesive layer comprising an acrylic resin and a photoinitiator, does not reasonably provide enablement for the scope of the recited fluorinated monomer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-6 can be used as claimed and whether claims 1-6 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 10, 12 and 14-15, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 10, 12 and 14-15 read on any fluorinated monomer while the specification discloses only that the fluorinated monomers have straight-chain fluoroalkyl groups, branched fluoroalkyl groups, or alicyclic fluoroalkyl groups such as perfluorocyclohexyl group, a inter alia, paragraphs 0064 and 0093.
		(b) There is no direction or guidance presented for ascertaining the scope of any additional specifics for the fluorinated monomers such as the moieties of the monomers to which the fluoroalkyl groups are attached.  See, for example, the fluoroalkyl-containing compounds in paragraphs 0131 to 0139.
		(c) There is an absence of working examples concerning specific examples of fluorinated compounds employed in the practiced invention.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 10, 12 and 14-15.

Claim Rejections - 35 USC § 103
Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 2013/0084459 A1) in view of Kishioka et al. (US 2011/0014410 A1) and in further view of Ebe et al. (US 5187007).

Regarding claims 1 and 4-6, Larson teaches a curable adhesive composition comprising at least one radiation curable oligomer component, at least one perfluorinated ether monomer and a photoinitiator (para 0024), which said at least one radiation curable oligomer component is given by the general formula ROlig-(L1-Z1)d (para 0026) with Z1 a (meth)acryloyl group and ROlig a poly(meth)acrylate (acrylic resin) (para 0028-0029) and which said at least one perfluorinated ether monomer is present at 0.1 to 0.5 wt%  or the curable components (para 0054), which is current claim 1). It is noted that the monomer is, inter alia, linear (straight-chain fluoroalkyl group) (para 0055-0057).

Larson is silent to the upper and lower protective layers and to the thickness limitations recited for the silicone adhesives (current claim 1); to the adhesive strengths of (current claim 4); the adhesive strength of the release liner A of Larson/Kim being reduced by UV radiation (current claim 5); and to the UV power and duration of (current claim 6).
However, Larson does teach that the adhesive articles are prepared by coating the adhesive composition onto a flexible backing (adhesive layer) (para 0070) such as a release coated substrate (para 0074).

In addition, Kishioka teaches a double-sided pressure-sensitive adhesive (PSA) tape comprising a PSA body having release liner A (upper protective layer) and release liner B (lower protective layer) on opposing surfaces (adhesive film) (para 0024), wherein the peel strength of liner A is larger than the peel strength of liner B (current claim 4) towards a balance of workability and manageable peel strength of liner A, and towards selective peeling ability of both liners A and B (para 0049).  Kishioka also teaches that release liners protect the surfaces of an adhesive (para 0022).
Kishioka also teaches that the release liner A comprises a silicone release treatment (para 0036), and that the coating amount (i.e. thickness) of the release treatment agent is a factor in controlling the peeling strength (para 0041).  Kishioka teaches similar conditions for release liner B (para 0051).



Further, Ebe teaches that adhesive layers comprising urethane acrylates experience a reduction in adhesion force following irradiation (column 7, lines 44-50).
Although Larson/Kishioka/Ebe does not disclose power and duration of the applied UV radiation, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to irradiate the adhesive layer surface of Larson/Kim attached to release liner A towards decreasing the adhesive strength between said adhesive surface and liner A based on the peel strength required of the prior art’s intended application as in the present invention.

Regarding claim 3, Larson teaches a curable adhesive composition comprising the photoinitiator as in the rejection of claim 1 set forth above, and continues to teach that the photoinitiator is present at 0.1 to 5% by weight (para 0065), which overlaps that presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include the photoinitiators in the adhesives of Larson towards an adhesive composition having the required degree of polymerization conversion of the monomeric components (see para 0043 of Kim) as in the present invention.

Response to Arguments
Applicant's arguments, see the claim amendments and pages 1-2 of the remarks filed 9/14/2020, with respect to the rejections of claims 1-6 and claims 10-15 under 35 U.S.C. 112(a) as set forth respectively in paragraphs 5-6 of the action mailed 6/12/2020, have been fully considered but they are not persuasive.

The Examiner respectfully acknowledges the Applicant’s citation of Table 1 presently disclosed, but it is unclear as to how the Applicant’s position intended to address the scope of enablement rejection set forth in the previous action and which has maintained/repeated above.  Indeed, the rejection was based on the Examiner’s position that the present disclosure has not provided one skilled in the art with adequate instruction as to how the inventor’s made the presently claimed invention.  That is, the disclosure, to include the noted Table 1, does not provide the skilled artisan with the scope of the type/structure of fluorinated monomers employed in the Applicant’s invention.

Applicant's arguments, see the claim amendments and pages 2-6 of the remarks filed 9/14/2020, with respect to the rejections of claims 1-4 over Larson et al. in view of Kishioka et al. under 35 U.S.C. 103 and claims 5-6 over Larson et al. in view of Kishioka et al. and in further view of Ebe et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 9-10 of the action mailed 6/12/2020, have been fully considered but they are not persuasive.

The Applicant’s attention is respectfully directed to the prior art rejection set forth above, wherein it is noted that the prior art teaches or renders obvious all the limitations of the presently claimed invention, to include those limitations imported from previous claim 2 and those limitations additionally appended.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.